Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 17/085,951        filed on 3/4/2021.
2. 	Claim(s) 1-30 are currently pending and have been fully examined.

3.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

5.	Date of Last Office action or RCE was 12/4/2020.


Response to Applicant’s Comments/Remarks

6.	Applicant’s response, filed on 3/4/2021, has fully been considered, but is moot in light of a new ground of rejection.
Applicant’s Argument #1:
Applicant contends that the amended claims obviates the 35 USC 101 rejection set forth in the prior office action, because they cannot be performed by the human mind.

Examiner’s Reponses to Argument #1:


The Examiner respectfully disagrees with the Applicant’s contentions.  Applicant’s claim 1, is directed to the abstract idea of “the mental process for processing data,” without significantly more.  

Taking Applicant’s claim elements separately, the functions performed by the computer at each step of the process is purely conventional.  Using computers to perform the function(s) of, “specifying…obtaining…calculating…comparing…displaying…” are one of the most basic function(s) of a computer.  These function(s) of, “specifying…obtaining…calculating…comparing…displaying…” are functions that can be achieved by a general purpose computer without special programing.  None of these activities are used in some unconventional manner nor do any produce an unexpected result. 

It must be determined if the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an “abstract idea” for which computers are invoked merely as a tool. 

Here, however, Applicant’s Specification (including the claim language) makes clear that the claims focus on an abstract idea, and not on any improvement to computer technology and/or functionality. 


None of Applicant’s limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Applicant’s limitations simply reflects the “the mental process for processing data,” without significantly more.  

Applicant’s claim 1 does not provide an inventive concept because the additional elements recited in claim 1 provide significantly more than the recited judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea of “the mental process for processing data,” without significantly more.

The Federal Circuit has held similar concepts abstract.  Thus, for example, the Federal Circuit has held that abstract idea include the concepts of collecting data, analyzing the 

The Examiner finds no indication in the Specification, nor does the Applicant direct the Examiner to any indication, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any assertedly inventive programing, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.   

The Examiner finds no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing.  Additionally, the Examiner fails to find anything of record that attributes an improvement in technology andor a technical field to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a “practical application,” as that phrase is used in the 2019 Revised Guidance. 

Applicant has offered no persuasive argument or technical reasoning to demonstrate that the “the mental process for processing data,” recited in claim 1 involves more than well-understood, routine and conventional computer activities, i.e., generic computer functions. CF. In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Simply programing a general-purpose computer or generic circuitry to perform an abstract ides does not provide an “inventive concept” 

The Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.” 

Considered as an ordered combination, the computer functions of Applicant’s claim 1 add nothing that is not already present when the steps are considered separately; hence, the ordering of the steps is therefore, ordinary and conventional.

Also, the Examiner would like to point out that “an inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer.”

In sum, on this record, we find that Applicant’s claim(s) do NOT integrate the
judicial exception into a practical application that improves existing technological processes and computer technology. This concludes the eligibility analysis on this record.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection. 
Applicant’s Argument #2:

Applicant contends that the 35 USC 112(a) rejection directed to claim 8 was improper citing:

    PNG
    media_image1.png
    306
    593
    media_image1.png
    Greyscale



Examiner’s Response to Argument #2:

Applicant’s argument that the 35 USC 112(a) rejection directed toward claim 8 was 

improper has fully been considered and is persuasive; therefore, the rejection(s) are 

withdrawn.



Applicant’s Argument #3:

Applicant contends that the 35 USC 112(a) rejection directed toward claim 10, for 

Applicant’s use of “modifying sorting…” was improper citing: 


[0055] Based on any one of some previous method embodiments, the method provided in some embodiments of the present specification can also adjust the sorting of abnormality prompt information based on the user's feedback. Correspondingly, feedback information of the abnormality prompt information is obtained, where the feedback information is used to indicate whether the abnormality prompt information is accurate; and the sorting of the abnormality prompt information is modified based on the feedback information. The specific implementation can include but is not limited to: for accurate abnormality prompt information, increasing the corresponding abnormality confidence level; for incorrect abnormality prompt information, decreasing the corresponding abnormality confidence level or deleting the incorrect abnormality prompt information.

Examiner’s response to Argument #3:

Applicant’s argument that the 35 USC 112(a) rejection directed toward claim 10, for 

Applicant’s use of “modifying sorting…” was improper citing: 


[0055] Based on any one of some previous method embodiments, the method provided in some embodiments of the present specification can also adjust the sorting of abnormality prompt information based on the user's feedback. Correspondingly, feedback information of the abnormality prompt information is obtained, where the feedback information is used to indicate whether the abnormality prompt information is accurate; and the sorting of the abnormality prompt information is modified based on the feedback information. The specific implementation can include but is not limited to: for accurate abnormality prompt information, increasing the corresponding abnormality confidence level; for incorrect abnormality prompt information, decreasing the corresponding abnormality confidence level or deleting the incorrect abnormality prompt information.

Here, Applicant’s specification is silent HOW the “sorting” is actually being performed.  Applicant’s Specification is silent any type of “context” in reference to Applicant’s use of “sorting.”  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.

Examiner Comments

7.      The Examiner would like to point out Applicant’s claim language directed to, “non-positive recitation of method step.”
	As to claim 1, Applicant recites, “wherein transaction data
corresponding to the transaction indicator and the multiple sets of transaction dimension
values are stored at a server, and wherein the server is used for a transaction operation;”
As to claim 1, Applicant recites, “wherein each set of transaction dimension values corresponds to one sampling sequence, respectively, wherein a first sampling sequence comprises values of the transaction indicator at a predetermined quantity of sampling points under a first set of transaction dimension values, and a value of the transaction indicator at a target sampling point is a first actual value;”

           As to claim 1, Applicant recites, “wherein the abnormality prompt includes a value of a abnormal transaction indicator and a corresponding set of transaction dimension values, and wherein the set of transaction dimension values indicates a cause for the abnormality.”
	As to claim 2, Applicant recites, “wherein a value of the transaction indicator at an another sampling point in the first sampling sequence is a smoothed value, the another sampling point is a non-target sampling point in the first sampling sequence, and the smoothed value is obtained by smoothing a second actual value wherein the second actual value is an actual value at the another sampling point.
As to claim 4, Applicant recites, “wherein the difference at the another sampling point is a difference between the second actual value and the smoothed value of the transaction indicator at a same another sampling point, and the first threshold corresponding to the first set of transaction dimension values is determined based on values of the transaction indicator at multiple sampling points under the first set of transaction dimension values;”
As to claim 5, Applicant recites, “wherein the target sampling point is a last sampling point in the first sampling sequence.”

As to claim 8, Applicant recites, “wherein the difference at the target sampling point is a difference between the first actual value and the estimated value of the transaction indicator at the target sampling point, and wherein the second threshold corresponding to the first set of transaction dimension values is determined based on values of the transaction indicator at multiple sampling points under the first set of transaction dimension values;”
As to claim 9. Applicant recites, “wherein each abnormality prompt information corresponds to a value of one abnormal transaction indicator and one set of transaction dimension values.”

The Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is 
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,1 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 2  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);


8.       The Examiner would like to point out Applicant’s claim language that is directed to “intended use.”
“to determine whether the value of the transaction indicator at the target sampling point under the first set of transaction dimension values corresponding to the first sampling sequence is abnormal;”
	As to claim 11, Applicant recites, “to determine whether the value of the transaction indicator at the target sampling point under the first set of transaction dimension values corresponding to the first sampling sequence is abnormal;”
	As to claim 21, Applicant recites, “to determine whether the value of the transaction indicator at the target sampling point under the first set of transaction dimension values corresponding to the first sampling sequence is abnormal;”

In light of Applicant’s choice to pursue method/apparatus claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a method/apparatus claim must result in a structural difference between the claimed method and the prior art in order to patentably distinguish the claimed method/apparatus from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.3 MPEP 2103 I C; MPEP 2114 and 

9.	The Examiner would like to point out Applicant’s claim language directed to “non-functional descriptive material.”

As to claim 11, Applicant recites, “wherein transaction data
corresponding to the transaction indicator and the multiple sets of transaction dimension
values are stored at a server, and wherein the server is used for a transaction operation;”
As to claim 11, Applicant recites, “wherein each set of transaction dimension values corresponds to one sampling sequence, respectively, wherein a first sampling sequence comprises values of the transaction indicator at a predetermined quantity of sampling points under a first set of transaction dimension values, and a value of the transaction indicator at a target sampling point is a first actual value;”
           As to claim 11, Applicant recites, “wherein the abnormality prompt includes a value of a abnormal transaction indicator and a corresponding set of transaction dimension values, and wherein the set of transaction dimension values indicates a cause for the abnormality.”
	As to claim 12, Applicant recites, “wherein a value of the transaction indicator at an another sampling point in the first sampling sequence is a smoothed value, the another sampling point is a non-target sampling point in the first sampling sequence, and the smoothed value is obtained by smoothing a second actual value wherein the second actual value is an actual value at the another sampling point.
As to claim 14, Applicant recites, “wherein the difference at the another sampling point is a difference between the second actual value and the smoothed value of the transaction indicator at a same another sampling point, and the first threshold corresponding to the first set of transaction dimension values is determined based on values of the transaction indicator at multiple sampling points under the first set of transaction dimension values;”
As to claim 15, Applicant recites, “wherein the target sampling point is a last sampling point in the first sampling sequence.”
As to claim 17, Applicant recites, “wherein the historical average value is an average of values of the transaction indicator at other sampling points except the target sampling point in the first sampling sequence;”
As to claim 18, Applicant recites, “wherein the difference at the target sampling point is a difference between the first actual value and the estimated value of the transaction indicator at the target sampling point, and wherein the second threshold corresponding to the first set of transaction dimension values is determined based on values of the transaction indicator at multiple sampling points under the first set of transaction dimension values;”
As to claim 19. Applicant recites, “wherein each abnormality prompt information corresponds to a value of one abnormal transaction indicator and one set of transaction dimension values.”

As to claim 21, Applicant recites, “wherein transaction data
corresponding to the transaction indicator and the multiple sets of transaction dimension
values are stored at a server, and wherein the server is used for a transaction operation;”
As to claim 21, Applicant recites, “wherein each set of transaction dimension values corresponds to one sampling sequence, respectively, wherein a first sampling sequence comprises values of the transaction indicator at a predetermined quantity of sampling points under a first set of transaction dimension values, and a value of the transaction indicator at a target sampling point is a first actual value;”
           As to claim 21, Applicant recites, “wherein the abnormality prompt includes a value of a abnormal transaction indicator and a corresponding set of transaction dimension values, and wherein the set of transaction dimension values indicates a cause for the abnormality.”
	As to claim 22, Applicant recites, “wherein a value of the transaction indicator at an another sampling point in the first sampling sequence is a smoothed value, the another sampling point is a non-target sampling point in the first sampling sequence;
	As to claim 24, Applicant recites, “wherein the smoothed value is calculated based on moving average method or a previously calculated estimated value is used as the smoothed value;”
As to claim 24, Applicant recites, “wherein the difference at the another sampling point is a difference between the second actual value and the smoothed value of the transaction indicator at a same another sampling point, and the first threshold corresponding to the first set of transaction dimension values is determined based on values of the transaction indicator at multiple sampling points under the first set of transaction dimension values;”
wherein the target sampling point is a last sampling point in the first sampling sequence.”
As to claim 27, Applicant recites, “wherein the historical average value is an average of values of the transaction indicator at other sampling points except the target sampling point in the first sampling sequence;”
As to claim 28, Applicant recites, “wherein the difference at the target sampling point is a difference between the first actual value and the estimated value of the transaction indicator at the target sampling point, and wherein the second threshold corresponding to the first set of transaction dimension values is determined based on values of the transaction indicator at multiple sampling points under the first set of transaction dimension values;”
As to claim 29. Applicant recites, “wherein each abnormality prompt information corresponds to a value of one abnormal transaction indicator and one set of transaction dimension values.”


The Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.4 


Claim Rejections – 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

10.	Claim(s) 1-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with the framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). For example, concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claim(s) 1-30 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 
(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward a method, which is a statutory category of invention.
Representative claim 11 is directed toward an article of manufacture, which is a statutory category of invention.
Representative claim 21 is directed toward an apparatus, which is a statutory category of invention.
The claim(s) recite(s) the mental process for processing transaction information, which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 1 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). To determine patentable subject matter a revised determination will be made using the 2019 PEG.
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and determines whether the identified limitation(s) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  
The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);
specifying, through an interface of a monitoring device, a transaction indicator and multiple sets of transaction dimension values to be monitored, wherein transaction data corresponding to the transaction indicator and the multiple sets of transaction dimension values are stored at a server, and wherein the server is used for a transaction operation;
obtaining, by the monitoring device based on a user specified time range, sampling sequences of the transaction indicator of the transaction data under the multiple sets of transaction dimension values of the transaction data respectively, wherein each set of transaction dimension values corresponds to one sampling sequence, respectively, wherein a first sampling sequence comprises values of the transaction indicator at a predetermined quantity of sampling points under a first set of transaction dimension values, and a value of the transaction indicator at a target sampling point is a first actual value;
calculating, by monitoring device and for the first sampling sequence, an estimated value of the transaction indicator at the target sampling point in the first sampling sequence based on the first sampling sequence;
comparing, by the monitoring device and for the first sampling sequence, the estimated value of the transaction indicator at the target sampling point in the first sampling sequence with the first actual value, to determine whether the value of the transaction indicator at the target sampling point under the first set of transaction dimension values corresponding to the first sampling sequence is abnormal; and
displaying, by the monitoring device, an abnormality prompt, wherein the abnormality prompt includes a value of a abnormal transaction indicator and a corresponding set of transaction dimension values, and wherein the set of transaction dimension values indicates a cause for the abnormality.

Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
The claim recites the limitation(s), “specifying…obtaining…calculating…comparing…displaying….”  Thus the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “by monitoring device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the, “by monitoring device” language, the claim encompasses the user manually processing information.  The mere nominal recitation of a generic mental process.
The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: (1) Mathematical Concepts; (2) Mental Processes; 

Because the claim(s) the mental process for processing transaction information, it is directed to an abstract idea.  Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;
specifying, through an interface of a monitoring device, a transaction indicator and multiple sets of transaction dimension values to be monitored, wherein transaction data corresponding to the transaction indicator and the multiple sets of transaction dimension values are stored at a server, and wherein the server is used for a transaction operation;
obtaining, by the monitoring device based on a user specified time range, sampling sequences of the transaction indicator of the transaction data under the multiple sets of transaction dimension values of the transaction data respectively, wherein each set of transaction dimension values corresponds to one sampling sequence, respectively, wherein a first sampling sequence comprises values of the transaction indicator at a predetermined quantity of sampling points under a first set of transaction dimension values, and a value of the transaction indicator at a target sampling point is a first actual value;
calculating, by monitoring device and for the first sampling sequence, an estimated value of the transaction indicator at the target sampling point in the first sampling sequence based on the first sampling sequence;
comparing, by the monitoring device and for the first sampling sequence, the estimated value of the transaction indicator at the target sampling point in the first sampling sequence with the first actual value, to 
displaying, by the monitoring device, an abnormality prompt, wherein the abnormality prompt includes a value of a abnormal transaction indicator and a corresponding set of transaction dimension values, and wherein the set of transaction dimension values indicates a cause for the abnormality.
Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially 
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).


Result of Claim Analysis:
The claim recites the additional element(s): monitoring device; the “monitoring device” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be 
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:

specifying, through an interface of a monitoring device, a transaction indicator and multiple sets of transaction dimension values to be monitored, wherein transaction data corresponding to the transaction indicator and the multiple sets of transaction dimension values are stored at a server, and wherein the server is used for a transaction operation;
obtaining, by the monitoring device based on a user specified time range, sampling sequences of the transaction indicator of the transaction data under the multiple sets of transaction dimension values of the transaction data respectively, wherein each set of transaction dimension values corresponds to one sampling sequence, respectively, wherein a first sampling sequence comprises values of the transaction indicator at a predetermined quantity of sampling points under a first set of transaction dimension values, and a value of the transaction indicator at a target sampling point is a first actual value;
calculating, by monitoring device and for the first sampling sequence, an estimated value of the transaction indicator at the target sampling point in the first sampling sequence based on the first sampling sequence;
comparing, by the monitoring device and for the first sampling sequence, the estimated value of the transaction indicator at the target sampling point in the first sampling sequence with the first actual value, to determine whether the value of the transaction indicator at the target sampling point under the first set of transaction dimension values corresponding to the first sampling sequence is abnormal; and
displaying, by the monitoring device, an abnormality prompt, wherein the abnormality prompt includes a value of a abnormal transaction indicator and a corresponding set of transaction dimension values, and wherein the set of transaction dimension values indicates a cause for the abnormality.

Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include:
displaying, by the monitoring device, an abnormality prompt, wherein the abnormality prompt includes a value of a abnormal transaction indicator and a corresponding set of transaction dimension values, and wherein the set of transaction dimension values indicates a cause for the abnormality.
Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the industry.  Courts have held computer-implemented processes not to be significantly more than an “abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform functions, such as “specifying…obtaining…calculating…comparing…displaying…,” which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a particular technological environment.  Viewing these limitations in combination with the elements that set forth the “abstract idea,” the claim(s) 1 merely instruct the process of 
“specifying…obtaining…calculating…comparing…displaying…” which are instructions to implement the “abstract idea.”   
abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.”   “Furthermore, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim(s) 11 and 21 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-10, 12-20 and 22-30 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claim(s) 10, 20 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
As to claim 10, Applicant recites, “modifying sorting of the abnormality prompt information based on the feedback information.” Applicant’s Specification recites:
[0055] Based on any one of some previous method embodiments, the method provided in some embodiments of the present specification can also adjust the sorting of abnormality prompt information based on the user's feedback. Correspondingly, feedback information of the abnormality prompt information is obtained, where the feedback information is used to indicate whether the abnormality prompt information is accurate; and the sorting of the abnormality prompt information is modified based on the feedback information. The specific implementation can include but is not limited to: for accurate abnormality prompt information, increasing the corresponding abnormality confidence level; for incorrect abnormality prompt information, decreasing the corresponding abnormality confidence level or deleting the incorrect abnormality prompt information.

Here, Applicant’s specification is silent HOW the “sorting” is actually being performed.  Applicant’s Specification is silent any type of “context” in reference to Applicant’s use of “sorting.”  However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “modifying sorting of the abnormality prompt information based on the feedback information” works.  Therefore, claim 10 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “modifying sorting of the abnormality prompt information based on the feedback information” is to be performed.5   One of ordinary skill in the art would have modifying sorting of the abnormality prompt information based on the feedback information.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “modifying sorting of the abnormality prompt information based on the feedback information” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”6  
	Claim(s) 20 and 30 contains similar language or like deficiencies found in claim 10.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


14.	Claim(s) 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	As to claim 1, the scope of the claim is not clear as Applicant recites, “wherein the server is used for a transaction operation;” however, Applicant’s claim is directed to a “monitoring device,” for example #103.


    PNG
    media_image3.png
    785
    684
    media_image3.png
    Greyscale

Therefore, the functions/operations of the server (e.g. #102) is beyond the scope of the claim.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.7
wherein the server is used for a transaction operation.”  Here, Applicant attempts to claim a process without setting forth any steps involved in the process which generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: “[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon” was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.8   Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.9
Claim(s) 11 and 21 are indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “method” nor an “apparatus” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.

Applicant’s claim is directed to a “monitoring device,” the “stored at a server” is directed to an action performed by the server.  It is the “server” that is storing the dimension values.  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim(s) 11 and 21 to be drawn to either an apparatus or method.10
Claim(s) 11 and 21 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-10, 12-20 and 22-30 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 


Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to     

applicant’s disclosure.







    PNG
    media_image4.png
    834
    629
    media_image4.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTNH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and 

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.


3/25/2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        2 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
positively recited
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        3 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        4 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        5 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        6 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        7 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        8 Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
        
        9 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        10 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016).